DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1-21 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.
Claim Objections
5.	Claim 7 is objected to because of the following informalities: Claim 7, recites “deice”, appears to be “device”.  Appropriate correction is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. 7,962,499. Although the claims at issue are not 
16,974,014
7,962,499
1. A computer implemented method to manage data stored on a storage device by one or more processing devices, the method comprising performing, by one or more of the at least one processing devices the following:
 selecting data stored in a first storage location of the storage device; 
calculating a first digest of the selected data; 
and replacing the selected data in the first storage location by the calculated first digest.
2. The method of claim 1, further comprising performing, by one or more of the at least one processing devices the following: comparing the first digest to a set of digests; and if the first digest is not in the set of digests: 


storing the first digest in the set of digests; and storing the selected data in a second storage location.
. A method to manage data,
comprising:
 identifying a repeating pattern in data stored in a storage system; 

associating the pattern with at least a first component of a data structure within the stored data, the first component being stored in a first location; 
identifying at least a second component of the data structure, based at least in part on the identified first component; 




comparing a first digest representing the second component to a set of second digests; and if the first digest is not found in the set of second digests: storing the first digest; 
storing at least a portion of the data structure in a second storage location; and replacing the at least a portion of the data structure stored in the storage system by the first digest.


Therefore, the use of performing, associating, and a first application of said digest comparison, wherein said comparisons are provided to  said first and second storages to remove redundancies or a set of similar digests or values into the first set of data, would be an obvious variation in the art for the purpose of achieving the same end results of replacing a component of the mentioned data and its compared location, as  claimed could perform the same function.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claims 1-5 and 7-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCallum, Ian D. (US 2005/0144203), in view of Sandorfi; Miklos; et al. (US 2009/0182789), hereinafter “McCallum” and “Sandorfi”, respectively.
As per Claim 1, McCallum discloses: A computer implemented method to manage data stored on a storage device by one or more processing devices, the method comprising performing, by one or more of the at least one processing devices the following: selecting data stored in a first storage location of the storage device; (Claim 1, “selecting a predetermined number of bits from a data stream; applying a function to the selected bits; and determining whether a pattern of bits resulting from the application of the function to the selected sequence of bits matches a predefined pattern.”) calculating a first digest of the selected data; and (Par [0031], “digest function of those nine bytes is then calculated that results in a message digest value. If that message digest value is "2C3A42F7,"0 which is shown in the strand sub-table 104, then a match has likely occurred. If the calculated message digest is not 2C3A42F7, then a match has definitely not occurred.”).
However McCallum does not disclose: “replacing the selected data in the first storage location by the calculated first digest”
Sandorfi discloses the above-mentioned limitations as follows: (Par [0008], “many networked computer environments include at least one secondary or back-up storage system 110”, Par [0124], “on this primary storage location information. In another consolidate storage of data processed by different de-duplication domains, but having these common fingerprints, by directing one or more of the de-duplication domains to replace copies of the redundant data with references to a single copy of the redundant data.).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teachings of Sandorfi into the method of McCallum to take advantage of using de-duplication methods.  The modification would have been obvious because one of the ordinary skills in the art would implement replacing selected data in order to remove redundant data and replace accordingly. (See Sandorfi, par [0125]).

As per Claim 2, the rejection of Claim 1 is incorporated and McCallum further discloses: further comprising performing, by one or more of the at least one processing devices the following: comparing the first digest to a set of digests; and if the first digest is not in the set of digests: storing the first digest in the set of digests; and storing the selected data in a second storage location. (Par [0031-0032], “search for a match to a long sequence of bytes represented by a shorter message digest. In using a strand sub-table, a group of contiguous bytes may be selected from the data stream. For example, in the strand sub-table 104 linked to the then a match has definitely not occurred.” And “A strand sub-table may be created by identifying a predetermined sequence of bytes to be matched, executing a message digest function on that predetermined sequence, and storing the result” see Figures 3 and 5).

As per Claim 3, the rejection of Claim 1 is incorporated and McCallum further discloses: wherein: the data stored on the storage device comprises a plurality of pairs of first components and second components; (Par [0018], “expedite the search by matching the first few bytes of each predefined pattern and then continuing to search additional bytes only when all previous bytes match a prefix, or initial bytes of at least one of the predefined patterns. In string searching, it should be recognized that the data stream is typically searched for contiguous or consecutive characters” and par [0029], “location”) and a format of the first components, locations of the first components, a format of the second components, and locations of the second components are unknown to or cannot be processed by the processing device. (Par [0029], “…That index may indicate, for example, a location in external memory from which the appropriate character string to be matched is located or simply an 

As per Claim 4, the rejection of Claim 3 is incorporated and McCallum further discloses: further comprising, prior to selecting the data performing, by one or more of the at least one processing devices the following: identifying a repeating pattern in the data stored on the storage device; (Claim 10, “further comprising identifying the resulting pattern of bits as a match when the resulting pattern of bits matches the predefined pattern” associating the repeating pattern with the first components; (Par [0018], “expedite the search by matching the first few bytes of each predefined pattern and then continuing to search additional bytes only when all previous bytes match a prefix, or initial bytes of at least one of the predefined patterns. In string searching, it should be recognized that the data stream is typically searched for contiguous or consecutive characters” and par [0029], “location”) and 
determining locations of the first components in the plurality of pairs based on the association; and (Par [0015], “The bits contained in such an 8-bit byte may furthermore be viewed as a pair of hexadecimal, or 4-bit values… The present systems, apparatuses, and methods for matching strings” and par [0043] “when paired with the previous bytes, matches any of the flagged patterns of the root table 102. With regard to the match that began with the processing of the bytes 0A9F at 158”, par [0029], has the index indicating the location ) determining the locations of respective second components in the plurality of pairs, based, at least in part, on the determined locations of respective first components; (Par [0029], “…That index may indicate, for and then selecting the data at a determined location of a respective second component. (Claims 25-26, “wherein the selected bits are contiguous.”).
However, McCallum does not specifically recite the “prior”
Sandorfi discloses the above claimed feature as follows: (Par [0029] According to another embodiment, a back-up storage system is provided to execute the acts of the method for directing de-duplication of an application layer data object discussed above. In this embodiment, the method is executed while data is being backed-up to the backup storage system.” And par [0100], “alternatively still, a synthetic full back-up may be created based upon a prior full back-up”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teachings of Sandorfi into the method of McCallum to take advantage of using de-duplication methods including backing up the data.  The modification would have been obvious because one of the ordinary skills in the art would implement replacing selected data in order to remove redundant data and replace accordingly. (See Sandorfi, par [0125]).

As per Claim 5, the rejection of Claim 4 is incorporated and McCallum further discloses: wherein: the first component comprises a header section of a respective pair; and the second component comprises a data section of the respective pair; (Par [0015], “The bits contained in such an 8-bit byte may furthermore be viewed as a pair of hexadecimal, or 4-bit values… The present systems, 
McCallum doesn’t disclose the: wherein the repeating pattern indicates at least one characteristic of the header section chosen from the group consisting of: a location of the header section, a structure of the header section, a length of the header section, a beginning of the header section, a length of the header section and an end of the header section. 
Sandorfi discloses the at least one characteristic of the header section: (Par [0079], type, size and par [0094-0095], “the header data is located in the logical metadata cache 242 to permit rapid searching and random access to the otherwise sequential tape data format.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teachings of Sandorfi into the method of McCallum to take advantage of using de-duplication methods and include header data to identify each virtual cartridge.  The modification would have been obvious because one of the ordinary skills in the art would implement replacing selected data in order to remove redundant data and replace accordingly. (See Sandorfi, par [0075]).

As per Claim 7, the rejection of Claim 1 is incorporated and Sandorfi further discloses: further comprising backing up data from a client deice to the storage device via a network, prior to selecting the section of data (Par [0029] According to another 

As per Claims 8-15, being the system claims corresponding to the method claims 1-7 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-5 and 7 and further McCallum discloses: (Par [0054]).

As per Claim 16, McCallum discloses:
A computer implemented method to manage data stored on a storage device by one or more processing devices, the method comprising performing, by one or more of the at least one processing devices, the following: identifying a repeating pattern in data stored in the storage device,  (Par [0019-0024], “Pattern matching using message digests may, however be exemplified by use of patterns of the lengths illustrated in the following four example predefined patterns…” 
the data comprising a plurality of pairs of first components and second components, wherein a format of the first components, (Par [0029], “…That index may indicate, for example, a location in external memory from which the appropriate character string to be matched is located or simply an enumerated string identifier.”) locations of the first components, a format of the second components, (Par and locations of the second components are unknown to or cannot be processed by the processing device; ; (Claim 1, “selecting a predetermined number of bits from a data stream; applying a function to the selected bits; and determining whether a pattern of bits resulting from the application of the function to the selected sequence of bits matches a predefined pattern.”) associating the repeating pattern with the first components; (Par [0018], “expedite the search by matching the first few bytes of each predefined pattern and then continuing to search additional bytes only when all previous bytes match a prefix, or initial bytes of at least one of the predefined patterns. In string searching, it should be recognized that the data stream is typically searched for contiguous or consecutive characters” and par [0029], “location”)
determining the locations of respective second components in the plurality of
pairs, in the storage system, based, at least in part, on the associated first components; (Par [0015], “The bits contained in such an 8-bit byte may furthermore be viewed as a pair of hexadecimal, or 4-bit values… The present systems, apparatuses, and methods for matching strings” and par [0043] “when paired with the previous bytes, matches any of the flagged patterns of the root table 102. With regard to the match that began with the processing of the bytes 0A9F at 158”, par [0029], has the index indicating the location).
determining and removing identical second components from the first storage device”
Sandorfi discloses the above claimed features as follows: (Par [0125], “As discussed above, the de-duplication director 1400 may use one of several de-duplication methods to remove redundant data from data objects. One particular de-duplication technique that may be used by a de-duplication domain is content aware de-duplication. FIG. 12”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teachings of Sandorfi into the method of McCallum to take advantage of using de-duplication methods.  The modification would have been obvious because one of the ordinary skills in the art would implement replacing selected data in order to remove redundant data and replace accordingly. (See Sandorfi, par [0125]).

As per Claim 17, the rejection of Claim 16 is incorporated and Sandorfi further discloses: comprising removing identical second components from the storage device by performing, by one or more of the at least one processing devices, the following: generating a first digest representing a respective second component, (Par [0018], “expedite the search by matching the first few bytes of each predefined pattern and then continuing to search additional bytes only when all previous bytes match a prefix, or initial bytes of at least one of the predefined patterns. In string searching, it should be recognized that the data stream is typically searched for contiguous or consecutive characters” and par [0029], “location”)
comparing the first digest to a set of second digests: and if the first digest is found in the set of second digests (Par [0031-0032], “search for a match to a long sequence of bytes represented by a shorter message digest. In using a strand sub-table, a group of contiguous bytes may be selected from the data stream. For example, in the strand sub-table 104 linked to the string 0A9F in the root table 102, nine bytes immediately following 0A9F are held in memory by the processor receiving the data stream, as indicated by the "len=9" in the strand sub-table 104. A message digest function of those nine bytes is then calculated that results in a message digest value. If that message digest value is "2C3A42F7,"0 which is shown in the strand sub-table 104, then a match has likely occurred. If the calculated message digest is not 2C3A42F7, then a match has definitely not occurred.” And “A strand sub-table may be created by identifying a predetermined sequence of bytes to be matched, executing a message digest function on that predetermined sequence, and storing the result” see Figures 3 and 5).

However McCallum does not disclose: “replacing the selected data in the first storage location by the first digest”
Sandorfi discloses the above-mentioned limitations as follows: (Par [0008], “many networked computer environments include at least one secondary or back-up storage system 110”, Par [0124], “on this primary storage location information. In another embodiment, the configuration stored by the de-duplication database interface 1414 can be based on the software applications that created the data objects, rather than their storage locations. Other embodiments may use other types of data to determine consolidate storage of data processed by different de-duplication domains, but having these common fingerprints, by directing one or more of the de-duplication domains to replace copies of the redundant data with references to a single copy of the redundant data.).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teachings of Sandorfi into the method of McCallum to take advantage of using de-duplication methods.  The modification would have been obvious because one of the ordinary skills in the art would implement replacing selected data in order to remove redundant data and replace accordingly. (See Sandorfi, par [0125]).

As per Claim 18, the rejection of Claim 16 is incorporated and Sandorfi further discloses: determining the locations of the respective second
component by performing, by one or more of the at least one processing devices, the following: determining the locations of the first components in the plurality of pairs in the storage system based on the association; (Par [0015], “The bits contained in such an 8-bit byte may furthermore be viewed as a pair of hexadecimal, or 4-bit values… The present systems, apparatuses, and methods for matching strings” and par [0043] “when paired with the previous bytes, matches any of the flagged patterns of the root table 102. With regard to the match that began with the processing of the bytes 0A9F at 158”, par [0029], the index indicating the location)
and determining the locations of respective second components in the plurality of pairs, in the storage system, based, at least in part, on the determined locations of respective first components. (Par [0029], “…That index may indicate, for example, a location in external memory from which the appropriate character string to be matched is located or simply an enumerated string identifier.”).

As per Claim 19, the rejection of Claim 16 is incorporated and Sandorfi further discloses: wherein: the first component comprises a header section of a respective pair; and the second component comprises a data section of the respective pair; (Par [0079], type, size and par [0094-0095], “the header data is located in the logical metadata cache 242 to permit rapid searching and random access to the otherwise sequential tape data format.”) and wherein the repeating pattern indicates at least one characteristic of the header section chosen from the group consisting of: a location of the header section, a structure of the header section, a length of the header section, a beginning of the header section, a length of the header section and an end of the header section. (Par [0079], type, size and par [0094-0095], “the header data is located in the logical metadata cache 242 to permit rapid searching and random access to the otherwise sequential tape data format.”).

As per Claim 20, the rejection of Claim 16 is incorporated and Sandorfi further discloses: further comprising backing up data from a client device to the storage device via a network, prior to identifying the repeating pattern in the data. (Par [0029] According to another embodiment, a back-up storage system is provided to 

As per Claims 21, being the system claims corresponding to the method claims 16 respectively and rejected under the same reason set forth in connection of the rejections of Claims 16 and further McCallum discloses: (Par [0054]).

10.	Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCallum, Ian D. (US 2005/0144203), in view of Sandorfi; Miklos; et al. (US 2009/0182789), and further in view of Hirsch et al (US 2006/0059207).
As per Claim 6, the rejection of Claim 1 is incorporated and Hirsh further discloses: comprising performing, by one or more of the at least one processing devices the following: selecting the data via a sliding window. (Par [0132], “corresponding intervals are defined as pairs of version and repository intervals that are most likely to contain matching sections (identical data). The binary difference process is used on each of these interval pairs. Using the analog of sliding windows” and par [0157]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teachings of Sandorfi and Hirsh into the method of McCallum to take advantage of using de-duplication method including a sliding window.  The modification would have been obvious because one of the ordinary 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162